Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/497548 has claims 1-20 pending.

Priority /Filing Date
2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/CN2017/078357 on March 28, 2017. 

Information Disclosure Statement
3.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated September 25, 2019 and December 2, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with “simulation device”, “data obtaining device”, “status monitoring device”, “analysis device”,  “semantic device” in Claims 9-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	i)	As per Claims 1, and 9, it is uncertain what the term “event marking” stands for. What is the difference between the “event marking” and “event information” and how “event marking” is performed based on the “event information”. Without these clarification in the claim language, the term “event marking” and the overall meaning g the claim is indefinite.
ii) 	As per Claims 9-18, the terms “assessment device”, “device” are being used interchangeably and confusingly and from the claim language it is not clear whether they imply same thing or not. In some of the dependent claims e.g. claims 10, 11, 17, it is mentioned as “the assessment device of claim 9” and in some of the dependent claims e.g. claims 12-16, it is mentioned as “the device of claim 9”, wherein in claim 18, it is mentioned as “The device of claim 10, wherein the assessment device”-making these terms e.g. “assessment device”, “device” and overall meaning of these claims indefinite.
 	iii) 	As per  Claims 9-18, the claim limitations “simulation device”, “data obtaining device”, “status monitoring device”, “analysis device”,  “semantic device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Specification does not disclose the specific algorithm or functional logic of the claim limitations beyond what is recited in the claim limitations themselves.  Furthermore, while the Specification provides functions and steps regarding “simulation device”, “data obtaining device”, “status monitoring device”, “analysis device”,  “semantic device” etc, it is silent with regards to further description of the “simulation device”, “data obtaining device”, “status monitoring device”, “analysis device”,  “semantic device” etc.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Any claim not specifically treated is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1-8 and 19-20 are directed to a method, which is a process, which is a statutory category of invention. Claims 9-18 are directed to device, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 9 are directed to the abstract idea of assessing a lifecycle of a component, constituting an abstract idea based on concepts performed in the human mind, or “performing event marking on the at least one piece of data information based on the event information”, “obtaining component status information of a corresponding component of each model based on the at least one piece of data information event marked”, “generating a corresponding analysis report based on the component status information obtained from a status monitoring device”,  are  process steps that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implements an abstract idea. In particular, claim 1 and 9 recites the additional element of “obtaining, using a simulation device, model description information corresponding to component models of some or all components in the a production line, wherein the model description information includes at least one data element corresponding to at least one component model and needing to be collected by the at least one component model, and includes event information corresponding to each at least one data element”, “obtaining at least one piece of data information needed by at least one component model corresponding to the model description information” are processes, that under its broadest reasonable interpretation, are data gathering steps. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further recites the additional elements of “a simulation device”, “a status monitoring device”, “a data obtaining device” and “an analysis device”. However this merely links the method to a technological environment. The processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Step 2B: Claims 1 and 9 include the additional element of “a simulation device”, “a status monitoring device”, “a data obtaining device” and “an analysis device”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent Claims 2-8, 10-20 disclose limitations and process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, these claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over LANGLEY et al. hereafter Langley (Pub. No.: US 2017 /0185968 A1), in view of Hollmann et al. hereafter Hollmann (Pub. No.: US 2016/0004791 A1).

Regarding Claim 1, Langley discloses a method for assessing a lifecycle of a component (Langley: abstract), the method comprising: 
obtaining, using a simulation device, model description information corresponding to component models of some or all components in the a production line, wherein the model description information includes at least one data element corresponding to at least one component model and needing to be collected by the at least one component model, and includes (Langley:[0011]: troubleshooting events; [0044]: The bill of materials 206 is generally organized as a hierarchy of components within a system. Essentially, the hierarchy can be described as relationships between "systems" and "components", wherein on one level of the hierarchy, a system is an organization of components; [0064]: The troubleshooting data 304 contain a list of components within a component domain 314. This list of components reflects the bill of materials 310 within the product lifecycle management data 304. As such, the list of components is represented by a hierarchy of components 316 and sub-components 318 (or systems and components); [0069]: The CAPA domain 322 is established by copying or entering the list of components 324 of interest. Once the components 324 of interest are listed under the CAPA domain 322, there is sufficient information to identify the component 312 of interest in the product lifecycle management module); 
obtaining at least one piece of data information needed by at least one component model corresponding to the model description information (Langley: [0069]: The CAPA domain 322 is established by copying or entering the list of components 324 of interest. Once the components 324 of interest are listed under the CAPA domain 322, there is sufficient information to identify the component 312 of interest in the product lifecycle management module); 
performing event marking on the at least one piece of data information based on the event information (Langley: [0067], [0070], [0071], [0072]: clincher and confirmation attributes) ; 
obtaining component status information of a corresponding component of each model based on the at least one piece of data information event marked (Langley: Figure 4 –item 416; [0012]:  identify failure modes for the Component of Interest; [0074]: Because of the association between the component 312, 324, 342 of interest and the clincher 326, 336 and/or confirmation 328, 338 attributes, the solution can be readily associated with failure modes 340 occurring within the component of interest 312, 324, 342); and 
generating a corresponding analysis report based on the component status information obtained from a status monitoring device (Langley: abstract: provides a report of failure modes experienced in the field for the component of interest; Figure 4 –item 418; [0050], [0057], [0085]).  
Although Langley discloses bill of material which identifies the component of interest in the product lifecycle management module (Langley: [0064], [0069]), it does not explicitly discloses Model description information.
Hollmann discloses 
Model description information (Hollmann: [0012]: part model information);
Langley and Hollmann are analogous art because they are from the same field of endeavor. They both relate to product lifecycle management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above product lifecycle management model application, as taught by Langley, and incorporating the use of part model information, as taught by Hollmann.
One of ordinary skill in the art would have been motivated to do this modification in order to ensure continued product maintenance and upgrades over the life of a product, as suggested by Hollmann (Hollmann: [0002]).

Regarding Claim 9, the claim recites the same substantive limitations as Claim 1 and is rejected using the same teachings.

Regarding Claim 2, the combinations of Langley and Hollmann discloses the method of claim 1, further comprising: 
obtaining association semantic information of a corresponding component (Langley: [0012], [0051]); and 
wherein the  generating further comprises: 
generating, based on the component status information obtained from the status monitoring device and the corresponding association semantic information of the corresponding component, a corresponding analysis report (Langley: [0012], [0051]).  

Regarding Claim 10, the claim recites the same substantive limitations as Claim 2 and is rejected using the same teachings.

Regarding Claim 3, the combinations of Langley and Hollmann discloses the method of claim 1, further comprising: 
reading, after the simulation device establishes /updates simulation and modeling of the production line, a position association information among each component model and other components of the component models in the simulation device, and performing semantic processing, to obtain position semantic information of the position association information among each component model and other components of the component models in the simulation device (Hollmann: Figure 4 –item 336, Figure 8, [0011], [0033], [0045]: position information).  

Regarding Claim 11, the claim recites the same substantive limitations as Claim 3 and is rejected using the same teachings.

Regarding Claim 4, the combinations of Langley and Hollmann discloses the method of claim 1, further comprising: 
providing position semantic information, corresponding to each component, to a remote client (Hollmann: Figure 4 –item 336, Figure 8, [0011], [0033], [0045]: position information; [0039]: remote computers).  

Regarding Claim 12, the claim recites the same substantive limitations as Claim 4 and is rejected using the same teachings.

Regarding Claim 5, the combinations of Langley and Hollmann discloses the method of claim 1, comprising: 
performing simulation running, using the simulation device, to determine, based on a corresponding failure mode of each component in the production line during the simulation running, at least one key module in the production line, to obtain model description information of the at least one key module (Langley: [0022];[0042]: failure mode identification; Hollmann: [0012], [0047]: part model information) .  

Regarding Claim 13, the claim recites the same substantive limitations as Claim 5 and is rejected using the same teachings.

Regarding Claim 6, the combinations of Langley and Hollmann discloses the method of claim 1, wherein for a component model, the obtaining of the model description information further comprises: 
extracting, using the simulation device according to simulation running of the 5DJD/ccApplication No.: New Application.Docket No.: 32860-003067-US-NP component model in a normal mode and a failure mode, rule information corresponding to the component model, and determining event information corresponding to the rule information, and at least one data element corresponding to the event information (Langley: [0067];[0069]; [0070], [0071], [0072];  Hollmann: [0035]: selection criteria tables that include rules and assembly data to automatically generate the bill-of-material).  

Regarding Claim 14, the claim recites the same substantive limitations as Claim 6 and is rejected using the same teachings.

Regarding Claim 7, the combinations of Langley and Hollmann discloses the method of claim 1, further comprising: 
preprocessing the at least one piece of data information obtained, to perform event marking on the at least one piece of data information preprocessed (Langley: [0067], [0070, [0071], [0072]: clincher and confirmation attributes).  

Regarding Claim 15, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Langley and Hollmann discloses the method of claim 1, further comprising: 
establishing, based on the simulation device, corresponding component model information of each component in the production line (Hollmann: [0012], [0047]: part model information); obtaining corresponding real data information of each component model in the simulation device (Langley: [0069]: The CAPA domain 322 is established by copying or entering the list of components 324 of interest. Once the components 324 of interest are listed under the CAPA domain 322, there is sufficient information to identify the component 312 of interest in the product lifecycle management module); generating, based on each component model in the simulation device and the corresponding real data information of each component model obtained, corresponding model data of each component model (Hollmann: [0012], [0047]: part model information; Langley: [0069]); and calibrating a corresponding component model based on the corresponding-model data generated (Langley: [0058]: modified parts lists, service bulletins, improved maintenance procedures).  

Regarding Claim 16, the claim recites the same substantive limitations as Claim 8 and is rejected using the same teachings.

Regarding Claim 19, the combinations of Langley and Hollmann discloses the method of claim 2, further comprising:
reading, after the simulation device establishes/updates simulation and modeling of the production line, a position association information among each component model and other (Hollmann: Figure 4 –item 336, Figure 8, [0011], [0033], [0045]: position information), and
performing semantic processing, to obtain position semantic information of the position association information among each component model and other components of the component models in the simulation device (Hollmann: Figure 4 –item 336, Figure 8, [0011], [0033], [0045]: position information).

Regarding Claim 17, the claim recites the same substantive limitations as Claim 19 and is rejected using the same teachings.

Regarding Claim 20, the combinations of Langley and Hollmann discloses the method of claim 2, further comprising:
providing position semantic information, corresponding to each component, to a remote client (Hollmann: Figure 4 –item 336, Figure 8, [0011], [0033], [0045]: position information; [0039]: remote computers).

Regarding Claim 18, the claim recites the same substantive limitations as Claim 20 and is rejected using the same teachings.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yongxin Liao ("Semantic annotations for systèms interoperability in a PLM environment ", Université de Lorraine  2013, pp 1-156) conceptually presents  the semantic interoperability in a PLM environment.   
Helbig et al. ("A method for estimating and evaluating life cycle costs of decentralized component-based automation solutions", Procedia CIRP 17 ( 2014 ) 332 – 337)  teaches a method for estimating and evaluating the life cycle costs of a decentralized component-based automation system.
Andersson et al. (EVALUATION OF METHODS USED FOR LIFE-CYCLE ASSESSMENTS IN DISCRETE EVENT SIMULATION, IEEE, 2012, pp 1-12) teaches Discrete Event Simulation (DES) and life-cycle assessment (LCA) models and compares six previous cases and aims to summarize and discuss their experiences to aid future development.

9.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146